Citation Nr: 1232720	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-05 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a left upper extremity neurologic disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel



INTRODUCTION

The Veteran had active service from September 1964 to June 1967. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a personal hearing before a decision review officer at the RO in May 2011.  A transcript from that hearing is of record and has been associated with the claims file.  

The Veteran's claim first came before the Board in July 2011, at which time it was remanded for further development.   The requested development has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The competent and probative evidence of record is in relative equipoise as to whether the Veteran's cervical spine disability is proximately related to a service-connected disability.  

2.  The competent and probative evidence of record is in relative equipoise as to whether the Veteran's left upper extremity neurologic disability is proximately related to a service-connected disability.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left upper extremity neurologic disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, full benefit sought on appeal is being granted.  Accordingly, without deciding whether that there was any error with respect to either the duty to notify or the duty to assist, the Board finds that any such error was harmless and will not be further discussed.

Service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disability during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  

Service connection shall be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  The evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a non-service-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

Service treatment records do not indicate that the Veteran's cervical spine disability or his left upper extremity neurologic disability began in service.  However, the Veteran's primary contention is that those conditions are proximately related to his thoracic spine disability, for which service connection was previously granted and a 40 percent disability rating assigned.  

VA and private treatment records clearly show diagnoses of both a cervical spine disability and a left upper extremity neurologic disability.  Radiographic imagery from March 2007 shows evidence of severe narrowing of the C4-C7 discs and degenerative disc disease of the C4-C5 apophyseal joints.  VA treatment records from September 2007 show that the Veteran complained of neck pain and tingling in his fingers and that degenerative joint disease of the neck and neuropathy were diagnosed.  October 2008 private treatment records note that the Veteran was involved in a September 2008 motor vehicle accident after which he reported neck pain and left upper extremity pain and weakness, which he described as a recurrence of previous, similar complaints that have been chronic in nature.  The private physician found that the Veteran's pre-accident medical history, particularly his in-service thoracic spine injury, was highly contributory to his current condition.

Some medical opinions of record support a relationship between the Veteran's service-connected thoracic spine disability and the claimed cervical and left upper extremity conditions.  In a June 2010 letter, the Veteran's private chiropractor indicated that the Veteran's profound cervical spine pain and shoulder pain were related to the Veteran's service-connected thoracic spine disability, specifically, that over time there had been an acceleration of spinal degeneration process caused by altered biomechanics from the permanent traumatic malposition of the lower thoracic elements.  By way of rationale, the letter stated that the spine as an entity is whole and should not be thought of as a sum of its parts; for example, when turning the head to left or right the spinal movement is greatest in the cervical spine, but spinal movement actually occurs all the way down to the last lumbar segment, such that a traumatic fusion of segments in the kyphotic (thoracic) curve of the spine would have accelerated degenerative effects on the lordotic curves of the spine (cervical and lumbar).  That physician's August 2011 letter reiterated her professional opinion that the Veteran's cervical spine and left upper extremity condition were secondary to his service-connected thoracic spine disability.  

Other opinions conclude that there was no etiological relationship between the Veteran's service-connected thoracic spine disability and the claimed cervical and left upper extremity conditions.  In a July 2008 addendum, a VA examiner stated that a cervical spine injury would not be related to a thoracic compression fracture because the thoracic spine is a different anatomical location, and for that reason it was less likely than not that the Veteran's cervical spine disability was related to his service-connected thoracic spine disability.  In an August 2008 VA examination report, another VA examiner stated that nerve damage affecting the Veteran's shoulder and upper extremities was the result of abnormalities in the cervical spine, or in the shoulder or upper extremity itself, and would not be caused by any injury to the lower thoracic spine.  Because the service treatment records showed no injury to the cervical spine, any left upper extremity neurologic condition was less likely than not due to the Veteran's service-connected thoracic spine disability.  

Further, during the October 2011 VA examination, the Veteran reported that he began having left sided cervical spine pain in approximately 2007 with no immediate injury, and that the pain radiated from the left side of his neck into the left posterior shoulder and down the left arm to the hand resulting in intermittent fingertip numbness.  The examiner diagnosed degenerative disc disease with radicular symptoms to the left upper extremity, and opined that the cervical spine condition and left upper extremity neurologic condition were not caused or aggravated by the Veteran's service-connected T9/T10 compression fractures, because nothing in the currently accepted, peer-reviewed, and credible orthopedic/medical literature demonstrated that a stable, healed, lower thoracic spine fracture in the remote past would result or aggravate degenerative changes within the cervical spine.

For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that the claimed disability is proximately due to, the result of, or aggravate by a service-connected disability.  38 C.F.R. § 3.310.  The evidence of record as discussed above is competent as to that medical question; there is nothing in the record to discount any of the stated opinions.  Indeed, the medical professionals offering the opinions stated are each of the requisite education to provide medical nexus opinions, and were acquainted with the Veteran's medical history to a degree that they could offer such an opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  There are opinions both in favor and against the finding that an injury to one part of the spine could affect the other, and to the extent that the October 2011 VA examiner concluded that there was nothing in the medical literature to support such a causal connection, the Veteran's private physician, a chiropractor specializing in such pathology, clearly concluded that there was such an etiologic basis.  

Ultimately, after weighing the evidence of record, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran's cervical spine disability and left upper extremity neurologic disability have been caused or aggravated by his service-connected thoracic spine disability.  In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making determinations as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  On this basis, the benefit of the doubt is resolved in the Veteran's favor.  his claims for entitlement to service connection for both a cervical spine and entitlement to a left upper extremity neurologic disability must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  


ORDER

Entitlement to service connection for a cervical spine disability is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to a left upper extremity neurologic disability is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


